               Case 19-01230-SMG        Doc 11     Filed 09/27/19       Page 1 of 12



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    BROWARD DIVISION



IN RE:
SEVEN STARS ON THE HUDSON                                   CASE NO: 19-17544-RBR
CORPORATION, d/b/a ROCKIN’JUMP


                Debtor,
_______________________________________/
SEVEN STARS ON THE HUDSON                                   ADVERSARY NO.: 19-01230-RBR
CORPORATION, d/b/a ROCKIN’JUMP


                Plaintiff,
v.
MDG POWERLINE HOLDINGS, LLC,
and XBK MANAGEMENT LLC, d/b/a
XTREME ACTION PARK,


                Defendants.
_______________________________________/
             MDG POWERLINE HOLDINGS, LLC’S REPLY IN SUPPORT OF
                      MOTION TO DISMISS COMPLAINT

         Defendant MDG POWERLINE HOLDINGS, LLC (“MDG Powerline”), by and through

undersigned counsel, hereby files its Reply in Support of its Motion to Dismiss the Complaint of

Debtor/Plaintiff Seven Stars on the Hudson Corporation (“Plaintiff”).

         Plaintiff’s Response confirms the fact that its claims are based entirely on the alleged

conduct of MDG Powerline’s co-defendant, XBK Management LLC (“Xtreme”). Yet Plaintiff’s

Complaint fails to allege the most basic elements of an agency relationship. Beyond that,
              Case 19-01230-SMG          Doc 11     Filed 09/27/19    Page 2 of 12



Plaintiff’s claims are expressly barred by the parties’ Lease Agreement, or otherwise fail on their

face. Plaintiff’s Complaint should be dismissed in its entirety.

       A.      Plaintiff Has Not Pleaded the Elements of an Agency Claim.

       In its Response, Plaintiff repeatedly conflates the standard for determining an agency

relationship at summary judgment with the pleading standard for a claim based on an agency

theory. Plaintiff’s Response simply confirms that it has failed to plead the necessary elements of

an agency relationship between MDG Powerline and Xtreme in its Complaint.

       As Plaintiff recognizes, to adequately allege an agency relationship it must allege (1) a

representation by the principal; (2) reliance on that representation by a third person; and (3) a

change of position by that third person in reliance upon such representation to his detriment.

(D.E. 9 at 3.) Under Florida law, the representation by the principal must have “cause[d] the

plaintiff reasonably to believe that the alleged agent is authorized to act for the principal’s

benefit.” Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1252 (11th Cir. 2014).

       According to its Response, Plaintiff bases its agency claim upon a series of exchanges

between itself and Xtreme, or complaints Plaintiff made to MDG Powerline. (D.E. 9 at 3-4.)

However, Plaintiff has not alleged that MDG Powerline – the principal – made any statements or

representations to Plaintiff that would cause it to reasonably believe that Xtreme was MDG

Powerline’s agent. Allegations that the “Landlord communicated through Xtreme” (id. at 4)

cannot, by themselves, support an agency claim, because a plaintiff must establish that the

principal first made a representation causing it to reasonably believe that the agent was acting on

the principal’s behalf. See Franza, 772 F.3d at 1252. Plaintiff’s assertion that MDG Powerline

was “well aware” of Xtreme’s alleged conduct (D.E. 9 at 4-5) misses the point:             Absent

allegations that MDG Powerline made some affirmative representation to Plaintiff leading
               Case 19-01230-SMG          Doc 11    Filed 09/27/19     Page 3 of 12



Plaintiff to believe that Xtreme was acting as MDG Powerline’s agent, Plaintiff cannot assert a

claim based on an agency theory. The Complaint contains no such allegations, as Plaintiff

effectively concedes in its Response.       Accordingly, all of Plaintiff’s claims against MDG

Powerline based on an agency theory should be dismissed.

         B.     Plaintiff’s Declaratory Judgment Claim Is Redundant

         Plaintiff’s declaratory judgment claim (Count II) is a carbon copy of its claims for breach

of the covenant of quiet enjoyment and breach of the implied duty of good faith and fair dealing.

(Compare D.E. 1 ¶ 67(a)-(h) with ¶¶ 30-59,68-71 & 78(a)-(m).) Because the issues raised in this

claim are identical to those raised in Plaintiff’s contract-related claims, this declaratory judgment

claim should be dismissed as duplicative. See Fernando Grinberg Tr. Success Int. Properties

LLC v. Scottsdale Ins. Co., 2010 WL 2510662, at *1 (S.D. Fla. June 21, 2010); Ministerio

Evangelistico Int'l v. United Specialty Ins. Co., 2017 WL 1363344, at *2 (S.D. Fla. Apr. 5,

2017).

         Relying on Kenneth F. Hackett & Assocs., Inc. v. GD Cap. Info. Tech. Solutions, Inc.,

744 F.Supp.2d 1305 (S.D. Fla. 2010), Plaintiff argues that its declaratory claim should survive

because it is seeking “forward-looking relief,” But Plaintiff misapprehends Kenneth F. Hackett,

which found that the declaratory claim was not duplicative of the breach of contract claims

because the plaintiff could lose on its breach of contract claim and nevertheless be entitled to

declaratory relief. Id. at 1311. That is not the case here: If MDG Powerline is not liable for

Xtreme’s alleged mishandling of Plaintiff’s signage and front desk, then Plaintiff cannot be

compelled to “restore” these items.       And under no circumstances is Plaintiff entitled to a

declaratory judgment against MDG Powerline for its own waiting line or display space for its
              Case 19-01230-SMG          Doc 11     Filed 09/27/19     Page 4 of 12



brochures, as these are not even contemplated in their Lease Agreement. This unnecessarily

duplicative claim should be dismissed.

       C.      Plaintiff’s Quiet Enjoyment Claim Is Expressly Barred by the Lease.

       In Count II of the Complaint, Plaintiff asserts a claim against MDG Powerline for breach

of the covenant of quiet enjoyment based solely on the alleged conduct of the other tenant,

Xtreme. (D.E. 1 ¶ 71 (“Landlord permitted Xtreme to act as its agent when dealing with the

Debtor. Xtreme’s actions as described herein are therefore attributable to the Landlord”).) This

claim is expressly disallowed by the covenant of quiet enjoyment contained in the Lease

Agreement, which expressly states: “Landlord shall not be liable for any interference or

disturbance by other tenants or third persons.” (D.E. 1-1 at 35, Sec. 20.21.) Contrary to the

express terms of the Lease, Plaintiff improperly attempts to allege a breach of this covenant

based solely on Xtreme’s alleged conduct.

       Plaintiff cannot identify any cognizable legal basis to ignore this unambiguous contract

term and attempt to attach liability for precisely the claims that the parties agreed to disclaim in

the Lease Agreement. The only case cited in Plaintiff’s Response, Fredrick v. Squillante, 144

So.2d 848 (Fla. 2d DCA 1962), is wholly distinguishable.            Fredrick does not concern a

contractual provision prohibiting liability for the conduct of a tenant or third party. Rather,

Fredrick concerns a negligence claim against a real estate broker arising from statements made

by the broker’s agent; the court held that the broker could not disclaim responsibility for an

agent’s conduct after accepting the benefit of the agent’s actions by collecting a commission. Id.

at 849. This legal principle has nothing all to do with Plaintiff’s attempt to assert a breach of

contract claim that is expressly disclaimed by the contract itself. And of course, there are no

allegations that MDG Powerline received any benefit from Xtreme.
              Case 19-01230-SMG           Doc 11       Filed 09/27/19   Page 5 of 12



       “Under Florida law, when the terms of a contract are unambiguous, the Court is bound to

give the language therein its plain and ordinary meaning.” Vernon v. Resolution Trust Corp.,

907 F.2d 1101, 1109 (11th Cir. 1990). By its plain terms, the Lease Agreement disallows any

claim for breach of the covenant of quiet enjoyment based on the conduct of other tenants or

third persons. Count II therefore fails on its face.

       D.      Plaintiff’s Good Faith/Fair Dealing Claim Fails.

       In its Complaint, Plaintiff attempted to assert a claim for breach of the implied covenant

of good faith and fair dealing against MDG Powerline based on the conduct of Xtreme or

nonexistent contractual duties. (See, e.g., D.E. 1 ¶ 78(e)&(f).) In its Response, Plaintiff appears

to retreat from these allegations in the Complaint, and it now bases its implied covenant claim

exclusively on its allegations that it was not provided with outside signage or a “satellite front

desk” at the facility. (Response at 9.) Nevertheless, this claim fails.

       Once again, Plaintiff attempts to attribute Xtreme’s alleged conduct to MDG Powerline.

The Complaint alleges that Xtreme, not MDG Powerline, “willfully refused” to provide

advertising space on the marquee (D.E. 1 ¶ 45), and that Xtreme, not MDG Powerline,

“dismantled and removed” Plaintiff’s front desk during renovations. (Id. at ¶ 33.) As discussed

above, the Complaint fails to adequately allege an agency relationship between Xtreme and

MDG Powerline, and therefore Plaintiff cannot allege that MDG Powerline breached any

provisions of the Lease Agreement based on Xtreme’s conduct. And to the extent that Plaintiff

attempts to base this claim on its claim for breach of the covenant of quiet enjoyment (D.E. 9 at

9), this clearly fails, as any such claim is expressly barred under the terms of the Lease, as

previously discussed.
              Case 19-01230-SMG          Doc 11     Filed 09/27/19      Page 6 of 12



       E.      Plaintiff’s Constructive Eviction Fails.

       As discussed in MDG Powerline’s Motion to Dismiss (D.E. 7 at 10-11), to sustain a

claim for constructive eviction under Florida law, a tenant must have abandoned the premises as

a result of the landlord’s actions allegedly giving rise to the claim. See, e.g., Richards v. Dodge,

150 So.2d 477, 481 (Fla. 2d DCA 1963) (“abandonment of the premises within a reasonable time

after the landlord’s wrongful act is a necessary element of constructive eviction”); Kaplan v.

McCabe, 532 So.2d 1354, 1356 (Fla. 5th DCA 1988) (same); Bass v. Wollitz, 384 So.2d 704, 706

(1st DCA 1980) (same). While Plaintiff baldly suggests that the law on constructive eviction has

“evolved” (D.E. 9 at 9), it cites no authority overturning or contradicting the holdings of

Richards, Kaplan, or Bass. In fact, the rule requiring abandonment of the premises to sustain a

constructive eviction claim remains the controlling law in Florida today, as more recent cases

confirm. See Wolfe v. Glasgow, 2009 WL 10670910, at *5 (M.D. Fla. Mar. 31, 2009).

       Plaintiff cites a single case in its Response, Bermuda Ave. Shopping Ctr. Assocs., L.P. v.

Rappaport, 565 So.2d 805 (Fla. 5th DCA 1990),1 which creates no conflict, as the plaintiff in

that case seeking constructive eviction had closed its business as a result of the landlord’s

conduct. Id. at 807. Indeed, the court in Bermuda Ave. cites Kaplan with approval. Id. at 806.

       It remains the law in Florida that a tenant must have abandoned the premises in order to

sustain a claim for constructive eviction under Florida law. Richards, 150 So.2d at 481; Kaplan,

532 So.2d at 1356; Bass, 384 So.2d at 706; Wolfe, 2009 WL 10670910 at *5. Because Plaintiff

has not alleged that it abandoned the premises, its constructive eviction claim fails.

       F.      Plaintiff Cannot Recover for “Lost Business” Under FDUPTA.




       1
        In its Response, Plaintiff incorrectly identifies this case as Hudson Pest Control v.
Westford Asset Mgmt. (D.E. 9 at 10.)
              Case 19-01230-SMG         Doc 11     Filed 09/27/19     Page 7 of 12



       As the Eleventh Circuit has repeatedly held, actual damages under FDUPTA “must be

direct damages, not indirect and consequential damages.” Hetrick v. Ideal Image Dev. Corp.,

372 Fed. Appx. 985, 991 (11th Cir. 2010). See also HRCC, Ltd. v. Hard Rock Cafe Int'l (USA),

Inc., 703 Fed. Appx. 814, 815 (11th Cir. 2017) (same). Thus, “FDUTPA damages are measured

according to the difference in the market value of the product or service in the condition in which

it was delivered and its market value in the condition in which it should have been delivered

according to the contract of the parties.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 986 (11th

Cir. 2016).

       In the Complaint, the only damages alleged in Plaintiff’s FDUPTA claim are “loss of

business and damage to its competitive advantages it has earned in the marketplace.” (D.E. 1 at

26.) Significantly, Plaintiff does not dispute that “lost business” and goodwill are consequential

damages, not direct damages. See BPI Sports, LLC v. Labdoor, Inc., 2016 WL 739652, at *6

(S.D. Fla. Feb. 25, 2016) (finding that “competitive harm, diverted or lost sales, and harm to the

goodwill and reputation” were consequential damages and dismissing FDUPTA claim);

Emondson v. 2001 Live, Inc., 2017 WL 10085029, at *2 (M.D. Fla. July 25, 2017) (“competitive

harm, lost sales, harm to the goodwill and reputation” are consequential damages not recoverable

under FDUPTA).

       Plaintiff instead attempts to evade the reach of this black-letter law with several straw-

man arguments. First, Plaintiff asserts that it is seeking to recover “damages it has already

suffered.”    (Response at 13.)    This, again, misses the point: “Lost business” constitutes

nonrecoverable consequential damages, whether it be past lost business or future lost business.

Plaintiff then complains that it is not required to allege an “actual dollar amount” of damages.

(Id.) MDG Powerline has not argued otherwise; rather, MDG Powerline argues that Plaintiff
               Case 19-01230-SMG          Doc 11     Filed 09/27/19     Page 8 of 12



may only recover direct damages under FDUPTA. Hetrick, 372 Fed. Appx. at 991; HRCC, Ltd.,

703 Fed. Appx. at 815. Finally, Plaintiff asserts that its FDUPTA claim should survive to

preserve the “possibility” that it could demonstrate an “actual loss.” (Response at 13.) However,

the Court cannot ignore what Plaintiff actually pleaded in its FDUPTA claim, which only claims

as damages “the loss of business and damage to its competitive advantages it has earned in the

marketplace.” (D.E. 1 at 26.) Simply put, Plaintiff has not even alleged that it suffered direct

damages – a fatal defect in its FDUPTA claim.

        Plaintiff’s FDUPTA claim also fails because it again is based on Xtreme’s conduct, not

the conduct of MDG Powerline, and Plaintiff’s alleged injury did not arise from a consumer

transaction. Leon v. Tapas & Tintos, Inc., 51 F.Supp.3d 1290, 1297 (S.D. Fla. 2014). For all of

these reasons, Plaintiff’s FDUPTA claim should be dismissed.

        G.      Plaintiff Cannot Salvage Its Conspiracy Claim

        As discussed in MDG Powerline’s Motion to Dismiss, Plaintiff’s civil conspiracy claim

is defective for multiple reasons. (D.E. 7 at 15-17.) In its Response, Plaintiff asserts three

separate arguments to salvage this claim – but all of them fail.

        First, Plaintiff argues that its FDUPTA claim suffices as an underlying tort claim to

support its conspiracy claim. (D.E. 9 at 14.) However, as discussed above, Plaintiff’s FDUPTA

claim is fatally flawed and subject to dismissal. Accordingly, Plaintiff’s conspiracy claim must

also be dismissed. See Rebman v. Follett Higher Educ. Grp., Inc., 575 F.Supp.2d 1272, 1280

(M.D. Fla. 2008) (dismissing civil conspiracy claim when underlying FDUPTA claim fails).

        Next, Plaintiff argues that it is actually asserting the independent tort of civil conspiracy,

or “force of numbers” or “economic boycott” conspiracy. (D.E. 9 at 14-15.) This narrow

doctrine is clearly inapplicable here.
              Case 19-01230-SMG         Doc 11     Filed 09/27/19     Page 9 of 12



        Under Florida law, the independent tort of conspiracy is actionable “where a plaintiff can

show some peculiar power of coercion possessed by the conspirators by virtue of their

combination, which power an individual could not possess.” Buckner v. Lower Fla. Keys Hosp.

Dist., 403 So.2d 1025, 1029 (Fla. 3d DCA 1981) (citing Churruca v. Miami Jai-Alai, Inc., 353

So.2d 547 (Fla. 1977)); see also Watershed Treatment Programs, Inc. v. United Healthcare Ins.

Co., Inc., 2007 WL 1099124, at *5 (S.D. Fla. Apr. 10, 2007) (same). For this doctrine to apply,

the alleged conspiracy must be among “separate economic groups or forces,” rather than members

of the same company or entity, and those entities must be “identically situated to a plaintiff.”

Watershed Treatment, 2007 WL 1099124 at *6; Buckner, 403 So.2d at 1029. Generally, such an

“economic boycott” conspiracy must include more than two conspirators. O’Boyle v. Sweetapple,

2015 WL 13574304, at *8 n.4 (S.D. Fla. June 4, 2015).

        Here, the Complaint merely alleges that Xtreme and MDG Powerline engaged in a

“conspiracy to deprive the Debtor of its rights under the Lease as well as interference with its

business opportunities and customer base.” (D.E. 1 ¶ 100.) Because the Complaint alleges that

Xtreme was acting as an agent of MDG Powerline, Plaintiff cannot now claim that they are acting

as “separate economic forces,” as required to sustain the independent tort of conspiracy. Buckner,

403 So.2d at 1029. Moreover, none of the alleged misconduct – taking down Plaintiff’s signs and

inhibiting access to its business (D.E. 1 ¶ 99) – arose from some “peculiar power of coercion”

resulting from the combined power of Xtreme and MDG Powerline. MDG Powerline would not

need to rely on Xtreme to “deprive the Debtor of its rights under the Lease”; MDG Powerline

surely possesses this power on its own. Nor are Xtreme and MDG Powerline “identically

situated” with respect to Plaintiff: One is a co-tenant and alleged competitor, the other is a
              Case 19-01230-SMG         Doc 11     Filed 09/27/19     Page 10 of 12



landlord in privity. In such circumstances, a conspiracy claim cannot be sustained under the

“force of numbers” exception. Watershed Treatment, 2007 WL 1099124 at *5-6.

        Plaintiff reaches for the independent tort of conspiracy because it cannot bring a

traditional conspiracy claim based on these alleged facts. “[A]n actionable conspiracy generally

cannot exist between an entity and its officers, agents, or employees.” Five for Entm't S.A. v.

Rodriguez, 2013 WL 4433420, at *13 n.10 (S.D. Fla. Aug. 15, 2013) (emphasis added); Zike,

LLC v. Catalfumo, 2013 WL 12080225, at *8 (S.D. Fla. Feb. 22, 2013) (citing Hoon v. Pate

Constr. Co., 607 So.2d 423, 430 (Fla. 4th DCA 1992)) (same). Plaintiff attempts to avoid the

intra-corporate conspiracy doctrine by seeking refuge in the “personal stake” exception, under

which an agent and a principal may be deemed separate co-conspirators where the agent is acting

to advance its “personal interests, wholly and separately from the corporation.” Mancinelli v.

Davis, 217 So.3d 1034, 1037 (Fla. 4th DCA 2017) (citing Microsoft Corp. v. Big Boy Distr. LLC,

589 F.Supp.2d 1308, 1323 (S.D. Fla. 2008)). Moreover, for this exception to apply, the agent’s

conduct must be motivated solely by its personal bias. HRCC, Ltd. v. Hard Rock Cafe Int'l (USA),

Inc., 302 F.Supp.3d 1319, 1325 (M.D. Fla. 2016), aff'd, 703 Fed. Appx. 814 (11th Cir. 2017).

The Complaint contains no allegations that Xtreme was acting solely to advance any personal

stake it may have had. The personal stake exception is clearly inapplicable.

                                         CONCLUSION

        For the reasons stated above and in its Motion to Dismiss (D.E. 7), MDG Powerline

respectfully requests that the Court enter an Order dismissing Counts I, II, III, IV, V, VI and VIII
             Case 19-01230-SMG         Doc 11     Filed 09/27/19       Page 11 of 12



of the Complaint, and for such other relief as the Court deems just and proper.


                                             Respectfully submitted,

                                             BILZIN SUMBERG BAENA
                                             PRICE & AXELROD LLP
                                             1450 Brickell Avenue, 23rd Floor
                                             Miami, Florida 33131
                                             (305) 374-7580
                                             By:    /s/ Jay M. Sakalo
                                                    Jay M. Sakalo
                                                    Fla. Bar No. 156310

                                                            and

                                             COFFEY BURLINGTON, P.L.
                                             2601 South Bayshore Drive, Penthouse One
                                             Miami, Florida 33133
                                             Tel: 305-858-2900
                                             Fax: 305-858-5261

                                             By: ___s/Susan E. Raffanello__________
                                             Susan E. Raffanello, Florida Bar No. 676446
                                             sraffanello@coffeyburlington.com
                                             Scott A. Hiaasen, Florida Bar No.: 103318
                                             shiaasen@coffeyburlington.com
                                             lmaltz@coffeyburlington.com
                                             lperez@coffeyburlington.com
                                             service@coffeyburlington.com

                                             Counsel for Defendant MDG Powerline
                                             Holdings, LLC
             Case 19-01230-SMG         Doc 11       Filed 09/27/19   Page 12 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by Notice of

Electronic Filing generated by CM/ECF, on September 27, 2019, on all counsel or parties of

record on the below/attached Service List.

                                               ___s/Jay M Sakalo__________




                                             Service List

Kathleen A. Daly, Esq.
Counsel for Debtor/Plaintiff
Law Office of Kathleen A. Daly, P.A.
515 North Flagler Drive
Suite P300
West Palm Beach, Florida 33401
Tel: 561-293-8514
kdaly@kadalylaw.com
